DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 21, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 203100690 U in view of WO 2011/022829 A1.
Claim 21
 	CN 203100690 U discloses one or more loops of optical fiber (Fig. 1, Ref. 18) located in trenches (first step: digging a trench depth of about 20 cm at slope surface 13 of soil 14, excavating along the routing path of optical fiber 18 depicted in FIG. 1) formed in the slope (Fig. 1, Ref. 13); and a Brillouin interrogator (Para. 0002) for measuring strain at one or more locations along a length of the one or more loops of optical fiber (Fig. 1, Ref. 18; Para. 0002).  
	
    PNG
    media_image1.png
    310
    499
    media_image1.png
    Greyscale

	CN 203100690 U substantially teaches the claimed invention except that it does not show the optical fiber is a single mode optical fiber; introducing optical signals into the one or more loops of single mode optical fiber and analyzing the optical signals using Brillouin optical frequency domain analysis (BOFDA). WO 2011/022829 A1 shows that it is known to provide a single mode optical fiber (Para. 0015) and analyzing the optical signals using Brillouin optical frequency domain analysis (Para. 0051) for a fiber device for measuring geological displacement. It would have been obvious to combine the device of CN 203100690 U with the single mode fiber and (BOFA) of WO 2011/022829 A1 before the effective filing date of the claimed invention for the purpose of providing a readily available fiber for monitoring large areas, therefore reducing the overall cost for monitoring an area.
Claim 30
CN 203100690 U discloses the Brillouin interrogator measures temperature at one or more locations along a length of the one or more loops of single mode optical fiber (Para. 0002; the most important can be any point obtaining the fibre strain and temperature information).  
Claim 31
 	CN 203100690 U discloses at least one of the one or more loops of optical fiber (Fig. 1, Ref. 18) comprises one or more elongated sections (See Fig. 1), each elongated section is located in a corresponding substantially horizontally (Fig. 1, Ref. 1, 2, 3, 4) elongated channel embedded in the trenches (first step: digging a trench depth of about 20 cm at slope surface 13 of soil 14, excavating along the routing path of optical fiber 18 depicted in FIG. 1) of the slope (Fig. 1, Ref. 13). 
Claim 32
 	CN 203100690 U discloses the one or more substantially horizontally elongated channels (See Fig. 1) are disposed substantially parallel to a crest of the slope (See Fig. 1, Ref. 1, 2, 3, 4; optical fiber points 1, 2, 3, 4 are located at a slope crest as seen in Fig. 1).
Claim 33
 	CN 203100690 U discloses each elongated section is embedded in a corresponding channel (Fig. 1, Ref. 10, 11 “trench”) disposed substantially parallel to a gradient of the slope (Fig. 1, Ref. 13).  
Claim 34
 	CN 203100690 U discloses each elongated section is embedded in a corresponding channel (Fig. 1, Ref. 8,9,7,10,11,6,12,5) disposed substantially transverse to a gradient of the slope (Fig. 1, Ref. 13).  

4. 	Claim 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 203100690 U in view of WO 2011/022829 A1and further view of CN 204902782 U.
Claim 23-29
CN 203100690 U in view of WO 2011/022829 A1 substantially teaches the claimed invention except that it does not show at least one of the one or more loops of single mode optical fiber are embedded in one or more substantially vertical boreholes formed in the slope; one of the one or more substantially vertical boreholes extends substantially vertically from a crest of the slope and into the slope; at least one of the one or more substantially vertical boreholes extends substantially vertically from a bench (e.g. a generally horizontal bench) on a face of the slope; the one or more benches are on a downstream surface of the slope; the substantially vertical boreholes extend downwardly to a stable foundation underlying the slope; the stable foundation comprises one or more of: bedrock and stable ground predating the formation of the slope. CN 204902782 U shows that it is known to provide at least one of the one or more loops of single mode optical fiber are embedded in one or more substantially vertical boreholes formed in the slope; one of the one or more substantially vertical boreholes extends substantially vertically from a crest of the slope and into the slope (See Figure below); at least one of the one or more substantially vertical boreholes extends substantially vertically from a bench (e.g. a generally horizontal bench) on a face of the slope (See Figure below); the one or more benches are on a downstream surface of the slope; the substantially vertical boreholes extend downwardly to a stable foundation underlying the slope; the stable foundation comprises one or more of: bedrock and stable ground predating the formation of the slope for an optical carrier fiber side-slope monitoring system. It would have been obvious to combine the device of CN 203100690 U in view of WO 2011/022829 A1 with the vertical placement and locations and deeps listed above with that of CN 204902782 U before the effective filing date of the claimed invention for the purpose of providing deep deformations monitoring of landslide sensing which can provide data for early warning of a landslide.

    PNG
    media_image2.png
    347
    294
    media_image2.png
    Greyscale

5. 	Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 203100690 U in view of WO 2011/022829 A1 and in further view of Hartog et al. (2009/0132183).
Claim 35
 	CN 203100690 U in view of WO 2011/022829 A1 substantially teaches the claimed invention except that it does not show a single mode optical fiber comprise a jacket and an optical core and the jacket is closely coupled to move with the optical core for transferring external strain to the optical core. Hartog et al. (2009/0132183) shows that it is known to provide a single mode optical fiber comprise a jacket (Fig. 6, Ref. 60) and an optical core (Fig. 6, Ref. 58) and the jacket (60) is closely coupled to move with the optical core (58) for transferring external strain to the optical core (58)(Para. 0027) for an optical strain device for measuring structures. It would have been obvious to combine the device of CN 203100690 U in view of WO 2011/022829 A1 with the jacket and core listed above with Hartog et al. (2009/0132183) before the effective filing date of the claimed invention for the purpose of providing an optical fiber that is sensitive to the environment, therefore producing accurate strain measurements.


    PNG
    media_image3.png
    137
    167
    media_image3.png
    Greyscale


6. 	Claims 38, 40-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 203100690 U in view of WO 2011/022829 A1 and in further view of CN 204902782 U.
Claim 38
CN 203100690 U discloses sweeping one or more loops of optical fiber (Fig. 1, Ref. 18) with a source of light (Fig. 1, Ref. 19)(  information in the form of light through optical fiber is transmitted to BOTOR host 19); recording (Fig. 1, Ref. 21) a signal in the optical fiber (Fig. 1, Ref. 18); and analyzing (Para. 0023) the signal using a Brillouin analysis (Brillouin Optical Time-domain Reflectometer) and, by the Brillouin analysis (Para. 0002), identifying locations within the optical fiber (Fig. 1, Ref. 18) experiencing strain (Para. 0023); a second portion of the at least one of the one or more loops of optical fiber (Fig. 1, Ref. 18) is located in trenches (first step: digging a trench depth of about 20 cm at slope surface 13 of soil 14, excavating along the routing path of optical fiber 18 depicted in FIG. 1) formed in the slope (Fig. 1, Ref. 13).  
CN 203100690 U in combination with CN 204902782 U substantially teaches the claimed invention except that it does not show the optical fiber is a single mode optical fiber. WO 2011/022829 A1 shows that it is known to provide a single mode optical fiber (Para. 0015) and (BOFDA) (Para. 0051) for a fiber device for measuring geological displacement. It would have been obvious to combine the device of CN 203100690 U and CN 204902782 U with the single mode fiber and (BOFDA) of WO 2011/022829 A1 before the effective filing date of the claimed invention for the purpose of providing a readily available fiber for monitoring large areas, therefore reducing the overall cost for monitoring an area.
CN 203100690 U in view of WO 2011/022829 A1 substantially teaches the claimed invention except that it does not show at least one of the one or more loops of single mode optical fiber are embedded in one or more substantially vertical boreholes formed in the slope. CN 204902782 U shows that it is known to provide at least one of the one or more loops of single mode optical fiber are embedded in one or more substantially vertical boreholes formed in the slope (See Figure below). It would have been obvious to combine the device of CN 203100690 U in view of WO 2011/022829 A1 with the vertical placement and locations and deeps listed above with that of CN 204902782 U before the effective filing date of the claimed invention for the purpose of providing deep deformations monitoring of landslide sensing which can provide data for early warning of a landslide.

    PNG
    media_image4.png
    542
    459
    media_image4.png
    Greyscale

Claims 40-44
CN 203100690 U in view of WO 2011/022829 A1 substantially teaches the claimed invention except that it does not show one of the one or more substantially vertical boreholes extends substantially vertically from a crest of the slope and into the slope; at least one of the one or more substantially vertical boreholes extends substantially vertically from a bench (e.g. a generally horizontal bench) on a face of the slope; the one or more benches are on a downstream surface of the slope; the substantially vertical boreholes extend downwardly to a stable foundation underlying the slope; the stable foundation comprises one or more of: bedrock and stable ground predating the formation of the slope. CN 204902782 U shows that it is known to provide one of the one or more substantially vertical boreholes extends substantially vertically from a crest of the slope and into the slope (See Figure below); at least one of the one or more substantially vertical boreholes extends substantially vertically from a bench (e.g. a generally horizontal bench) on a face of the slope (See Figure below); the one or more benches are on a downstream surface of the slope; the substantially vertical boreholes extend downwardly to a stable foundation underlying the slope; the stable foundation comprises one or more of: bedrock and stable ground predating the formation of the slope for an optical carrier fiber side-slope monitoring system. It would have been obvious to combine the device of CN 203100690 U in view of WO 2011/022829 A1 with the vertical placement and locations and deeps listed above with that of CN 204902782 U before the effective filing date of the claimed invention for the purpose of providing deep deformations monitoring of landslide sensing which can provide data for early warning of a landslide.

Allowable Subject Matter
7.  	Claims 36-37 are allowed over the prior art of record.
8.  	The following is a statement of reasons for the indication of allowable subject matter: 
 	The prior art fails to disclose or make obvious a second loop of optical fiber alongside the one or more loops of single mode optical fiber comprising a second jacket and a second optical core and wherein the second jacket is loosely coupled to the second optical core such that the second loop of optical fiber is less sensitive, than the one or more loops of single mode optical fiber, to external strain as disclosed in claim 36. Claim 37 is allowable because it depends on claim 36.

Response to Arguments
Applicant’s arguments, see remarks, filed 9/26/2022, with respect to the rejection(s) of claim(s) 21-35, 38-44 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of CN 203100690 U, WO 2011/022829 A1, and CN 204902782 U.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        November 7, 2022